             Case 1:18-cr-00834-PAE Document 445-1 Filed 03/31/20 Page 1 of 3

                                           L AW O FFICES
                                LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                      TELEPHONE: (718) 488-1900
                                      TELECOPIER: (718) 488-1927
                                      EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                           * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                                March 26, 2020

Director Michael D. Carvajal
Federal Bureau of Prisons
Central Office
320 First Street, NW
Washington, DC 20534

Re:         Inmate Daniel Hernandez
            United States Marshall No.: #####-###

Dear Mr. Carvajal:

        Please be advised that I represent the above-referenced inmate, Daniel Hernandez, as his
attorney. On behalf of Daniel Hernandez, I submit the following as a request for compassionate
release, pursuant to 18 U.S.C. § 3582(c) and 28 C.F.R. § 571.61. There are now extraordinary and
compelling circumstances, unforseen at the time of Mr. Hernandez’s sentence, which necessitate his
immediate release from prison.

        As you are almost certainly aware, the current outbreak of the novel coronavirus, COVID-19,
is absolutely devastating the New York City region, it is highly contagious, and this virus can be
deadly for individuals with pre-existing conditions and/or compromised immune systems. Officials
have called New York City the epicenter of the current COVID-19 epidemic. As of March 24, 2020,
60 percent of all new COVID-19 cases in the United States were coming out of the New York City
metro area. Moreover, the vast majority of the now 100 deaths in New York City caused by COVID-
19 were to individuals with pre-existing conditions.

        One such pre-existing condition is asthma. As verified in paragraph 140 of Mr. Hernandez’s
pre-sentence report, he suffers from asthma and has regularly been hospitalized due to serious asthma
attacks. Additionally, as per paragraph 143 of the PSR, while incarcerated, Mr. Hernandez was
diagnosed with bronchitis and sinusitis on October 31, 2019 and was hospitalized for treatment.
Additionally, Mr. Hernandez has recently been complaining to prison officials about his shortness
of breath, but apparently, the warden of his facility will not allow Mr. Hernandez to go to the hospital
despite the recommendation of the facility’s medial director that Mr. Hernandez be treated by a
doctor at a hospital. I have attached copies of Mr. Hernandez’s recent medical records from his jail.

            The threat of COVID-19 is real, even within the sheltered environment of jails. The
        Case 1:18-cr-00834-PAE Document 445-1 Filed 03/31/20 Page 2 of 3



significant risk to high-risk individuals and the alarming contagious nature of this virus has caused
New York City Corrections and the New York State Courts too release hundreds of inmates who are
either at high risk from COVID-19, serving short prison sentences, or close to their projected release
dates. This virus has not only struck New York City jails; federal facility MDC Brooklyn has also
had a positive test for COVID-19.

         Accordingly, given that Mr. Hernandez is at very high risk of death or serious complications
if he contracts COVID-19, extraordinary and compelling circumstances exist, unforseen at the time
of Mr. Hernandez’s sentence, which mandate his immediate release pursuant to 18 U.S.C. § 3582(c)
and 28 C.F.R. § 571.61. Mr. Hernandez was sentenced to 24 months in jail on December18, 2019,
at a time when no one in the United States was concerned or even discussing the coronavirus. Most
inmates with such a 24-month sentence would already be on home confinement or at a half-way
house, but Mr. Hernandez’s status as a cooperating witness and the government’s continued hold has
forced him to remain out of the Bureau of Prison’s (“BOP”) custody and incarcerated at a private
facility, making Mr. Hernandez ineligible for programs such as home confinement and half-way
houses.

        Both before and after his sentence months ago, Mr. Hernandez continues to be incarcerated
at the Queens Detention Facility, located at 18-222 150th Avenue, in Jamaica, Queens County, New
York. The Queens Detention Facility is a private prison operated by the GEO Group. Since the
government maintains a hold on Mr. Hernandez, he will never be designated to a BOP facility,
effectively making him ineligible for any early-release program (e.g. home confinement) and forcing
him to remain incarcerated until his projected release date of July 31, 2020. Mr. Hernandez has
provided substantial assistance to the government, did anything ever asked of him by the
government, and now the government’s hold, forcing Mr. Hernandez to remain a non-BOP inmate,
has deprived Mr. Hernandez of privileges guaranteed by statute and enjoyed by virtually every other
BOP inmate serving the same 24-month sentence.

        Given Mr. Hernandez’s procedural predicament as a non-BOP inmate preventing early
release programs like home confinement, I have moved his sentencing judge, the Honorable Paul A.
Engelmayer, of the United States District Court, Southern District of New York, to request a
modification of Mr. Hernandez’s sentence, so as to order his release from jail and begin home
confinement. A copy of Judge Engelmayer’s order denying my motion is attached hereto. In his
order, Judge Engelmayer stated that the devastating effects of the current COVID-19 epidemic was
completely unforseen at the time of Mr. Hernandez’s sentence. Ultimately, Judge Engelmayer
denied my request to release Mr. Hernandez, citing unfortunately that he lacked legislative authority
to grant Mr. Hernandez’s release; however, Judge Engelmayer also strongly urged BOP to release
Mr. Hernandez in order to safeguard him from the potential risk of death or serious complications
of COVID-19.

       Thus, in accordance with Judge Engelmayer’s suggestion of action, and the mandates of 18
U.S.C. § 3582(c) and 28 C.F.R. § 571.61, which endorse the compassionate release of inmates facing
extraordinary and compelling circumstances (unforseen at the time of Mr. Hernandez’s sentence),


                                            Page 2 of 3
        Case 1:18-cr-00834-PAE Document 445-1 Filed 03/31/20 Page 3 of 3



please issue an order immediately releasing Mr. Hernandez from prison.

       Please note, I am directing this request to your attention because I am unable to make such
a request to the warden of Mr. Hernadez’s current facility, as non-BOP private facility. Please also
expedite this request given the serious nature of the threat that Mr. Hernandez faces if exposed to
COVID-19.

        If released, Mr. Hernandez will be residing with his mother and other family members at the
home located at __________, in __________, _______ #####. His mother’s name is ________
_____________. The following other family members will also be residing at the location:
______________________; ____________________; and ______________________________.
If released, Mr. Hernandez will remain home in order to self-quarantine and best protect himself
from exposure to COVID-19. Mr. Hernandez has employment, if released, as a recording artist, and
he also has health insurance if he needs to seek medical attention.

        Accordingly, please grant Mr. Hernandez’s request for compassionate release pursuant to 18
U.S.C. § 3582(c) and 28 C.F.R. § 571.61, based upon the extraordinary and compelling
circumstances discussed above, which were unforseen by the judge at the time of sentence. Thank
you for your consideration, and please contact me if you have any questions or need any additional
information.

                                                     Very Truly Yours,

                                                     LAZZARO LAW FIRM, P.C.

                                                     BY:            /s/
                                                                LANCE LAZZARO


cc.:   AUSA Michael Longyear
       via e-mail: michael.longyear@usdoj.gov




                                           Page 3 of 3
